United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2639
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Anthony L. Clemmons,                    * Western District of Missouri.
                                        *
            Appellant.                  * [UNPUBLISHED]
                                   ___________

                             Submitted: May 18, 2005
                                Filed: May 26, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Anthony Clemmons challenges the sentence imposed by the district court1 upon
his guilty plea to a felon-in-possession charge. His counsel has filed a brief and
moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). For
reversal, counsel argues that Clemmons’s criminal history was improperly calculated,
because three of his prior sentences should have been considered related. However,
these sentences were separated by intervening arrests, and thus were properly deemed
to be unrelated for purposes of Clemmons’s criminal history score. See U.S.S.G.

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
§ 4A1.2. Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, we affirm, and
we grant counsel’s motion to withdraw.
                      ______________________________




                                       -2-